 In the Matter of ELECTRICAL UTILITIES COMPANYandDISTRICT 50,UNITED MINE WORKERS OF AMERICACase No. 13-11-333'7.Decided March 13, 19414Mr. D. J. Campeggio,of La Salle, Ill., for the Company.Mr. Joseph Marchesi,and01r. James Casassa,of Peru, Ill., andMrs.Arneita DickenandMr. Arthur Hocking,of Peru, Ill., for District 50.Mr. M. F. Darling,of Chicago, El., andMr. Everett M. Strout,ofLa Salle, Ill., for the I. B. E. W.Mr. Zhilliam Strong,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United Mine Workers ofAmerica,herein calledDistrict 50, alleging that a question affectingcommercehad arisen concerning the representation of employees ofElectric Utilities Company, La Salle,Illinois, hereincalled the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before John R. Hill, Trial Examiner. Saidhearing was held at La Salle, Illinois, on February 1, 1944.The Com-pany, District 50, and Local B-321, International Brotherhood ofElectricalWorkers, herein called the I. B. E. W., appeared and par-ticipated.'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bear-ing on theissues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYElectrical Utilities Company, an Illinois corporation, operates plantsin Chicago and La Salle, Illinois.We are concerned only with the'Notice of Hearing was also served on the United Mine, Mill & Smelter Workers ofAmerica, CIO,which indicated that it would not participate in this proceeding.55 N. L.R. B., No. 87.457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDLa Salle plant, at which the Company manufactures electrical con-densers.During 1943, about 75 percent of the raw materials used at theLa Salle plant, totally valued at more than $400,000, came from pointsoutside the State of Illinois, and about 90 percent of the products ofthat plant, totally valued at more than $1,000,000, was shipped topoints outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, and Local B-321,International Brotherhood of Electrical Workers, affiliated with theAmerican Federation of Labor, are labor organizations admitting tomembership employees of the Company.III. TIIE QUESTION CO\CERNINO REPRESENTATIONThe Company has refused to grant recognition to District 50 asthe exclusive bargaining representative of certain of the Company'semployees until District 50 has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at thehearing indicates that District ,10 represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that an appropriate unit should consist of allproduction and maintenance employees, including the stock receivingclerk and watchmen, at the La Salle plant, but excluding executives,the general superintendent, assistant superintendent, chief engineer,sales expediter, chief draftsman, and office and clerical employees.The parties disagree as to certain other categories of employees, whichwe shall discuss below.The Company would include, and District 50 and I. B. E. W. wouldexclude foremen, foreladies, the assistant forelady and the shippingclerk.It is clear that the foremen, of whom there are nine, and theshipping clerk possess and exercise authority to effectively recommendtransfers, discharges, promotions, and demotions of employees.They'The Field Examiner reported that District 50 submitted 63 membership applicationcards and that 150 employees are in the alleged appropriate unit.At the hearing, theIIS.E.W submitted 17 designation cards.The representations showing made by theI.B E. W. is sufficient to allow it a place on the ballot. ELECTRICAL UTILITIES COMPANY459fall, consequently, within our usual definition of supervisory em-ployees.We shall exclude them from the unit.The duties of the foreladies, so designated on the Company's payroll, are somewhat obscure.However, the record does reveal thatpersons thus classified instruct other employees, set up machines, andassist operators "in case of trouble," 3 give orders to the employeesunder them, make reports concerning the employees' -work, assignwork to employees, and "are consulted in making necessary change-overs."The personnel department consults the foreladies, as it doesthe foremen, when it wishes to ascertain whether ordinary employeeshave arrived late for work.At least one forelady admittedly snakesrecommendations as to demotions, transfers, and disciplining of ein-ployces, and all ordinary employee attributed various supervisoryfunctions to another of the foreladies.The number of employeesunder the supervision of each of the foreladies is about six or seven."The functions and authority of the assistant forelady are not clear.While she is thus designated on the Company's pay roll, the Company'spresident testified that he would classify her as a "set-up girl," andfurther testified that she does set-up work three-fourths of her timeand production work the balance of her time.He denied that shehad authority to recommend transfers, demotions, promotions, dis-ciplining, or discharges; however, he also gave like testimony con-cerning the foreladies.It is apparent that the foreladies and the assistant forelady exercisecertain supervisory functions.Both labor organizations involvedin this proceeding desire the exclusion of the foreladies and the assist-ant forelady on the ground that they are supervisors.We shallexclude them from the unit.District 50 and the I. B. E. W. seek to include in the unit the juniordraftsman and the laboratory assistant; the Company asks that theybe excluded on the ground that they come within the category of officeand clerical employees.,'The junior draftsman makes drawings.Heis under the supervision of, and assists the chief draftsman, who pre-pares lay-out specifications, establishes bills of materials, checks ma-terials, and drafts.The laboratory assistant tests incoming materialsfor size and other factors, and makes sample condensers. It is clearthat the laboratory assistant is neither an office nor a clerical employee.We shall include him in the unit.While the status of the juniordraftsman is not so clear, since both unions desire his inclusion, weshall include him in the unit."3Estiinites as to the amount of time foreladies spend on production work vary, thehighest figure being 95 percent.'Foremen supervise from 4 to 25 employees.The Company has agreed to the inclusion in the unit of the stock receiving clerk andsought the inclusion of the shipping clerk°SeeMatter of Monarch Aluminum Mfg.Co, 53 N. L. R. B. 756. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll parties agree to include the watchmen, who are armed anddeputized.These watchmen are not members of the Auxiliary Mili-tary Police.We shall include them in the unit.We find that all production and maintenance employees of theCompany at its La Salle, Illinois, plant, including the stock receivingclerk, the junior draftsman, the laboratory assistant, and watchmen,but excluding executives, the general superintendent, assistant super-intendent, chief engineer, sales expediter, chief draftsman, office andclerical employees, the shipping clerk, foremen, foreladies, the assist-ant forelady, and all other supervisory employees with authori: y tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation"whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.7DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Electrical UtilitiesCompany, La Salle, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily7Theunionswish to be named on the ballot as "Electrical Utilities Workers Local No.12765, District 50" and "Electrical Workers, AFL."The requestis granted. ELECTRICAL UTILITIES COMPANY461laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Electrical Utilities Workers,Local Union No. 12765, District 50, or by Electrical Workers, AFL,for the purposes of collective bargaining, or by neither.MR. JOHN Al. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.[Seeinfra,Election.]